[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            SEPT 12, 2008
                             No. 07-15519                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                   D. C. Docket No. 06-22871-CV-FAM

BRUCE RICH,


                                                          Petitioner-Appellant,

                                  versus

DEPARTMENT OF CORRECTIONS STATE OF FLORIDA,
Walter A. McNeil, Secretary,
ATTORNEY GENERAL OF FLORIDA,
Bill McCollum,


                                                      Respondents-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                          (September 12, 2008)

Before BIRCH, DUBINA and WILSON, Circuit Judges.
PER CURIAM:

      Bruce Rich, a Florida state prisoner proceeding pro se, appeals the dismissal

of his 28 U.S.C. § 2254 habeas corpus petition as barred by the one-year statute of

limitations of the Antiterrorism and Effective Death Penalty Act of 1996

(AEDPA), Pub.L.No. 104-132, 110 Stat. 1214. Rich argues that (1) his federal

habeas petition was timely because he filed it within one year of exhausting all

state remedies, and the time spent learning and preparing before filing state

challenges should not count towards the one-year statute of limitations for filing

federal habeas claims; (2) equitable tolling should apply because his pleadings

were properly filed with no undue delay, no prejudice to the state, and no files lost

or misplaced; and (3) the time-bar should not apply to him because he is actually

innocent.

                             STANDARD OF REVIEW

      We review de novo the district court’s determination that a petition for

federal habeas relief is time-barred, pursuant to 28 U.S.C. § 2244(d). Bond v.

Moore, 309 F.3d 770, 772 (11th Cir. 2002).

                                   DISCUSSION

      The AEDPA imposes a one-year statute of limitations for filing § 2254

habeas petitions. The statute of limitations begins to run following one of four



                                          2
events, including “the date on which the judgment became final . . . .” 28 U.S.C. §

2244(d)(1)(A). The AEDPA’s one-year statute of limitations is tolled when a

“properly filed” motion for post-conviction relief is “pending” in state court. 28

U.S.C. § 2244(d)(2); Webster v. Moore, 199 F.3d 1256, 1257-58 (11th Cir. 2000).

However, the two-year period allowed for filing a Florida post-conviction motion

does not expand the AEDPA’s one-year statute of limitation period. Tinker v.

Moore, 255 F.3d 1331, 1334-35 (11th Cir. 2001).

      The statute of limitations can also be equitably tolled when a petitioner

“untimely files because of extraordinary circumstances that are both beyond his

control and unavoidable even with diligence.” Steed v. Head, 219 F.3d 1298, 1300

(11th Cir. 2000) (citation and internal quotation marks omitted). This remedy is

extraordinary, and the petitioner bears the burden of showing that it is warranted.

Drew v. Dep’t of Corr., 297 F.3d 1278, 1286 (11th Cir. 2002).

      We have not ruled whether the time-bar for filing a federal petition

constitutes an unconstitutional suspension of the writ of habeas corpus when the

petitioner can show actual innocence and § 2244(d)’s limitation period has expired.

See Wyzykoski v. Dep’t of Corr., 226 F.3d 1213, 1218 (11th Cir. 2000) (declining

to rule upon the constitutional question until the district court reviewed the merits

of the actual innocence claim). Nonetheless, the Supreme Court has held that



                                           3
“‘[a]ctual innocence’ means factual innocence, not mere legal insufficiency.”

Bousley v. United States, 523 U.S. 614, 623, 118 S. Ct. 1604, 1611, 140 L. Ed. 2d
828 (1998). Thus, to meet the actual innocence standard, a habeas petitioner must

show that “in light of all the evidence, it is more likely than not that no reasonable

juror would have convicted him.” Id. (internal quotation marks and citation

omitted). Actual innocence claims must also be supported “with new reliable

evidence–whether it be exculpatory scientific evidence, trustworthy eyewitness

accounts, or critical physical evidence–that was not presented at trial.” Schlup v.

Delo, 513 U.S. 298, 324, 115 S. Ct. 851, 865, 130 L. Ed. 2d 808 (1995).

      We find no reversible error here. First, the district court did not err in

dismissing Rich’s petition as time-barred under § 2244(d). Although Rich filed a

motion for state post-conviction relief within the two-year period allowed by

Florida law, his doing so did not preclude § 2244(d)’s one-year time limit to file a

federal habeas petition. Tinker, 255 F.3d at 1334-35. Because about two-and-a-

half years of untolled time passed between Rich’s conviction becoming final and

his filing for federal habeas relief, his federal habeas petition is time-barred.

      Second, Rich is not entitled to equitable tolling because he has not shown

that extraordinary circumstances prevented him from timely filing his federal

habeas petition. Rich fails to allege any circumstances beyond his control, but



                                            4
instead argues that equitable tolling should apply because he is a pro se litigant

who actively pursued his legal remedies by timely filing his motion for state post-

conviction relief, without undue delay or prejudice to the state. But Rich’s pro se

status and his conformity with state law are not extraordinary circumstances that

could have prevented him from filing his federal habeas petition on time. See

Tinker, 255 F.3d at 1334-35. Consequently, Rich fails to meet his burden of

showing that equitable tolling should apply. Id.

      Finally, Rich is not entitled to an actual innocence exception to the §

2244(d) time-bar because he has presented no new evidence of his factual

innocence. Instead, he argues that the state’s evidence at his trial was insufficient

to support his conviction. Rich’s argument is not based on new reliable evidence

and fails to show that “it is more likely than not that no reasonable juror would

have convicted him.” Bousley, 523 U.S. at 623, 118 S. Ct. at 1611.

                                   CONCLUSION

      We affirm the district court’s dismissal of Rich’s § 2254 petition as time-

barred.

      AFFIRMED.




                                           5